Case 2:17-cv-13111-SDW-LDW Document 52 Filed 04/27/20 Page 1 of 2 PageID: 1004



                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 19-3231
                                     ______________

                           DEBORAH GROSS-QUATRONE,
                                               Appellant

                                               v.

                  JUDGE BONNIE MIZDOL; DIANA MOSKAL;
               LAURA SIMOLDONI; JOHN DOE 1-10; JANE DOE 1-10
                             ______________

                       Appeal from the United States District Court
                                for the District of New Jersey
                                  (D.C. No. 2-17-cv-13111)
                       District Judge: Honorable Susan D. Wigenton
                                       ______________

                    Submitted pursuant to Third Circuit L.A.R. 34.1(a)
                                     April 23, 2020
                                   ______________

                Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                                     ______________

                                       JUDGMENT
                                     ______________

       This cause came to be considered on the record from the United States District

 Court for the District of New Jersey and was submitted on April 23, 2020 pursuant to

 Third Circuit Local Appellate Rule 34.1(a).

       On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

 Court that the order of the District Court entered on September 24, 2019 is hereby
Case 2:17-cv-13111-SDW-LDW Document 52 Filed 04/27/20 Page 2 of 2 PageID: 1005



 AFFIRMED IN PART, VACATED IN PART, AND REMANDED. Each side shall bear

 their own costs. All of the above in accordance with the Opinion of this Court.



                                                 ATTEST:


                                                 s/ Patricia S. Dodszuweit
                                                 Clerk

 Dated: April 27, 2020




                                             2
